Citation Nr: 0732807	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected postoperative residuals of a crush 
injury of the left foot (left foot disability).  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a left knee injury (left 
knee disability).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from November 1981 to April 
1985.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the agency of original 
jurisdiction (AOJ).  

In September 2004, the Board remanded the issues on appeal to 
the AOJ for additional development.  Then, a November 2006 
decision of the Board denied the claims for increase.  

The veteran appealed the denials to the United States Court 
of Appeals for Veterans Claims (Court).  

The November 2006 Board decision was vacated and remanded 
back to the Board by a Court Order in May 2007 based on a 
Secretary's Motion for Remand (Motion) because it was 
concluded that the Board did not provide adequate reasons or 
bases for its findings.  

More specifically, the Joint Motion concluded that the Board 
did not provide adequate reasons or bases for its findings 
that there was no functional loss of use of the service-
connected left foot and that the Board did not adequately 
determine whether a separate compensable evaluation was 
warranted for service-connected left knee disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A letter was sent to the veteran, with a copy to his 
representative, on June 15, 2007, in which the veteran was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No additional evidence 
was received from the veteran.  

For the reasons indicated hereinbelow, the issues on appeal 
are being remanded to the AOJ via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is currently assigned a 30 percent evaluation for 
his service-connected left foot disability under Diagnostic 
Code 5284, which assigns a 30 percent evaluation for a severe 
foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  
A Note to this code provides a 40 percent rating only if 
there is actually loss of use of the foot.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee, with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  38 C.F.R. § 4.63 
(2007).  

The veteran is currently assigned a 10 percent rating for his 
service-connected left knee disability under Diagnostic Code 
5257, for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

However, a separate 10 percent evaluation can be assigned for 
left knee arthritis when there is evidence of noncompensable 
limitation of motion confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  

The Board concludes that the medical evidence on file is 
insufficient to determine whether there is current loss of 
use of the left foot and/or evidence of noncompensable 
limitation of motion of the left knee confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the nature and severity of a disability.  
See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
August 2006, the date of the most recent 
medical evidence on file, for service-
connected left foot or knee problems.  
After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folders.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The AOJ should arrange for a VA 
examination to determine the current 
nature and severity of his service-
connected left foot and left knee 
disabilities.  The VA claims folders, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including x-rays, should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The clinical findings must include range 
of motion studies of the left foot and 
left knee.  The examiner must provide 
findings on whether there is actually 
loss of use of the left foot, meaning 
whether acts of balance and propulsion 
could be accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner must also discuss whether, if 
there is noncompensable limitation of 
motion of the left knee, this loss of 
motion is confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development, VA must readjudicate the 
issues currently on appeal based on all 
relevant evidence on file, to include any 
additional evidence added as a result of 
this remand.  The AOJ should consider all 
potentially applicable diagnostic codes.  
If either of the benefits sought on 
appeal remains denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

